Reasons for Allowance
Claims 52-55, 57, 60-70 and 72-74 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Meersseman et al., US 8,549,807 discloses a floor panel with a reinforcement layer situated on one of the surfaces of a foamed layer, wherein a non-foamed layer is adjacent to the reinforcement layer provided on one of the surfaces of the foamed layer so that the reinforcement layer is at an interface of the foamed layer and the non-foamed layer. And Meersseman modified in view of Whitson et al., US 2007/0260006 reasonably suggests the rigid PVC contains smalls amounts of plasticizer (less than 12 phr) or no plasticizer for use as flooring. However, Meersseman, Whitson and the prior art of record do not further suggest wherein the reinforcement layer extends in said tongue. While there are examples in the prior art (e.g. Segart et al., US 2015/0121793) that discloses a reinforcement layer extending in said tongue, it would not be reasonable to modify the reinforcement layer at an interface of the foamed layer and the non-foamed layer as taught by Meersseman to extend in the tongue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633